DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 01/04/2021 in which claims 1-17 are currently amended. By this amendment, claims 1-17 are still pending in the application.
Specification
Abstract
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The current abstract is 288 words. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  
Correction is required.  See MPEP § 608.01(b).
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/EP2018/068262, filed on 5 July 2018, of which this Application is a National Stage entry.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/04/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 14, the program code must be first stored before being run on a computer. As for claim 15, computer readable medium does include transitory signals and as a result are non-statutory subject matter since the specification does not exclude transitory signals. Applicant is reminded to amend the specification and/or claim to include the word “non-transitory” before computer readable storage medium in order to obviate the rejection.
Subject Matter Eligibility of Computer Readable Media
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.c. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 134 F.3d 1473 (Fed. Cir. 1998).
Allowable Subject Matter
Claims 1-13,16-17 are objected but are otherwise provisionally allowable over the prior art of record. allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A method of controlling a battery system in vehicle… the method comprising among other patentable steps, “…continuing discharging, or charging, the remaining battery cells of the set of battery stacks;;among the remaining battery cells of the set of battery stacks, sequentially temporarily interrupting discharging, or charging, a battery cell in each one of the other battery stacks of the set of battery stacks; - controlling duration of the step of sequentially temporarily interrupting discharging or charging a battery cell in each one of the other battery stacks of the set of battery stacks based on a battery system characteristic; - monitoring state charge levels of the battery cells of the set of battery stacks; 3- comparing the monitored state charge levels of the battery cells of the other battery stacks of set of battery stacks with the state charge level of the identified battery cell of the corresponding battery stack; and - resuming discharging or charging of the identified battery cell when state charge levels of the remaining battery cells of the set of battery cells of the set of battery stacks corresponds to the state charge level of the identified battery cell”.
As in claim 16: A battery system comprising among other patentable features, “…a battery control unit is configured to: …continue discharging or charging the remaining battery cells of the set of battery stacks; 5among the remaining battery cells of the set of battery stacks, sequentially temporarily interrupt discharging or charging a battery cell in each one of the other battery stacks of the set of battery stacks; control duration of the sequentially temporarily interrupted discharging or charging a battery cell in each one of the other battery stacks of 10the set of battery stacks based on a battery system characteristics; monitor state charge levels of the battery cells of the set of battery stacks; compare the monitored state charge levels of the battery cells of the other battery stacks of set of battery stacks with the state 15charge level of the identified battery cell of the corresponding battery stack; resume discharging or charging of the identified battery cell when state charge levels of the remaining battery cells of the set of battery cells of the set of battery stacks corresponds to the state charge level of the identified 20battery cell”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 6, 2022